Exhibit 10.4 Confidential Treatment Requested SUPPLY AGREEMENT This SUPPLY AGREEMENT (the “ Agreement ”), effective the 14th day of March, 2016 (the “ Effective Date ”) is between Greatbatch Ltd., located at 10000 Wehrle Drive, Clarence, New York 14031, (“ Greatbatch ”) and QiG Group, LLC , a Delaware limited liability company, located at 5700 Granite Parkway, Suite 960, Plano, Texas, 75024 (“ QiG Group ”). Greatbatch and QiG Group are referred to collectively as the “Parties” and individually as a “Party”. RECITALS: WHEREAS, QiG Group desires to purchase the Relevant Project Components (as defined below) exclusively from Greatbatch; WHEREAS, Greatbatch is in the business of supplying Relevant Project Components; and WHEREAS, the Parties desire to terminate, replace and supersede the Umbrella Agreement between Greatbatch and QiG Group, datedAugust 28, 2009and hereby establish the new terms and conditions that shall apply to QiG Group’s exclusive purchase of Relevant Project Components from Greatbatch. NOW, THEREFORE, in consideration of the mutual covenants contained herein, Greatbatch and QiG Group hereby agree as follows: I. DEFINITIONS As used in this Agreement, the following capitalized terms, whether used in the singular or plural, shall have the meanings set forth in this Article I: A. “ Acknowledged Order ” has the meaning set forth in Section VIII.A. B. “ Affiliate ” means, with respect to any Person, any other Person which controls, is controlled by or is under common control with such Person. A Person shall be deemed to control another Person if such Person possesses, directly or indirectly, the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise. Without limiting the generality of the foregoing, a Person shall be deemed to control another Person if any of the following conditions is met: (a)in the case of corporate entities, direct or indirect ownership of at least fifty percent (50%) of the stock or shares having the right to vote for the election of directors, and (b)in the case of non-corporate entities, direct or indirect ownership of at least fifty percent (50%) of the equity interest with the power to direct the management and policies of such non-corporate entities. For purposes of this Agreement, in no event shall QiG Group or any of its Affiliates be deemed Affiliates of Greatbatch (or any of its Affiliates) nor shall Greatbatch or any of its Affiliates be deemed Affiliates of QiG Group (or any of its Affiliates). CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST. OMISSIONS ARE DESIGNATED WITH [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. C. “ Agreement ” has the meaning as described in the Preamble. D. “ Change of Control ” means (i) a consolidation or merger of a Party or other change of control transaction (other than a merger to reincorporate a party in a different jurisdiction) in which the shareholders or members, as applicable, of a Party immediately prior to such transaction do not continue to hold a greater than 50% interest in the successor or survivor entity immediately following such transaction, (ii) a transaction or series of transactions that results in the transfer of more than 50% of the voting power of a Party to an unaffiliated Person or (iii) the sale, lease, transfer or other disposition of all or substantially all of the assets of a Party (which shall include any effective transfer of such assets regardless of the structure of any such transaction as a license or otherwise). E. “ Confidential Information ” of a Party means any and all information of a confidential or proprietary nature disclosed by a Party under this License Agreement, whether in oral, written, graphic or electronic format, which includes, but is not limited to, Trade Secrets, discoveries, ideas, concepts, know-how, techniques, designs, specifications, drawings, diagrams, data, business activities and operations, customer lists, reports, studies and other technical and business information. F. “ Consigned Products ” has the meaning set forth in Section VIII.A. G. “ Consignment Inventory ” has the meaning set forth in Section VIII.B. H. “ Consignment Orders ” has the meaning set forth in Section VIII.A. I. “ Exercise Period ” has the meaning set forth in Section II.C. J. “ Effective Date ” has the meaning as described in the Preamble. K “ Facility Approval Notice ” has the meaning set forth in Section IV.B. L. “
